



Explanatory Note: The terms of Mr. Norris’s departure from FMC Corporation (the
“Company”) as set forth in the below letter were subsequently modified based
upon discussions with Company management, as follows. The Company waived the
condition that Mr. Norris commence employment with DuPont following the closing
of the Company’s divestiture of its Health and Nutrition business to DuPont in
order to receive his cash retention bonus and 2017 annual incentive plan cash
payment. And all FMC stock options held by Mr. Norris were either exercised or
canceled on or before December 31, 2017.
FMC Corporation
April 4, 2017
Mr. Eric Norris
Dear Eric,
As you are aware, FMC recently announced the divestiture of Health and Nutrition
business. You play a critical role in ensuring a successful divestiture to
DuPont. Outlined below are the terms of this retention letter to allow you to
focus on business operations, yet at the same time address the concerns you may
have for your own financial and professional career well-being.
•
Cash Retention:

You are being offered a cash retention incentive of $205,900 for your leadership
in successfully transitioning the Health and Nutrition business to DuPont. In
order to receive the cash retention payment, you must successfully support the
sale of the business, transition and maintain employment with DuPont for two (2)
months after the close date. The incentive payment is subject to all applicable
taxes.
•
Annual Incentive Plan (AI/LIP):

Your 2017 annual incentive plan (AI/LIP) will remain unchanged for the time that
the Health and Nutrition business is owned by FMC. You will be eligible to
receive a pro-rated 2017 annual incentive, calculated based on target (1.0),
provided you transition employment to DuPont. The pro-rated annual incentive
payout will be payable within sixty (60) days following the close date and is
subject to all applicable taxes.
•
Long Term Incentive Plan (Equity):






--------------------------------------------------------------------------------





FMC will pro-rate and accelerate the vesting of your outstanding restricted
stock units upon close date. Following the closing, FMC will calculate the taxes
required to be withheld upon the vesting of the stock units and deduct the
appropriate number of shares to cover those taxes. The remaining shares will be
deposited into your Fidelity account. The remaining shares belong to you and may
thereafter be sold at any time, provided of course that you are not then in
possession of any material non-public information about FMC.
Until the third anniversary of the closing date, employment with DuPont will be
treated the same as employment with FMC for purposes of the survival and vesting
of your FMC stock options. This will allow sufficient time for your stock
options to become fully vested. Any such stock option that has not been
exercised by the third anniversary of the closing, and that has not previously
expired by its terms, including as a result of termination of employment with
DuPont, will then expire.
Your outstanding 2015 performance-based cash award will be pro-rated at the
closing date and paid based on actual results, subject to all applicable taxes,
at the end of each vesting period.
Your outstanding 2016 and 2017 performance-based restricted stock units will be
pro-rated at the closing date based on the number of days employed during each
applicable performance measurement period outlined in the grant agreements and
based on the actual Relative Total Shareholder Return for the full measurement
period, as applicable. The pro-rated performance-based restricted stock units
will remain outstanding and will vest and be delivered to you, at the same time
as delivery would have been made had you not had a cessation of employment.
•
FMC Employees’ Retirement Plan (Defined Benefit Plan/Pension Plan):

The FMC Corporation Employees’ Retirement Program covers salaried and non-union
hourly employees hired before July 1, 2007. Often referred to as the “defined
benefit plan” or “pension plan,” this plan provides retirement income based on
years of service and salary while working at FMC. You will not lose the vested
pension benefits you have earned while employed with FMC. Upon divestiture, you
will not earn additional benefits after the close date. As you are not yet
retirement eligible, the earliest your benefit may be paid will be the first of
the month after you turn age 55. You may choose to defer receipt of your benefit
to a later date but not beyond age 70 ½.





--------------------------------------------------------------------------------





As part of this program, FMC has added a special provision to the Retirement
Program for employees who are at least age 50 and have completed at least 10
years of service as of the closing date, but who are not yet retirement
eligible. Under this special provision, you will be provided additional credits
to be eligible for early retirement provisions at age 62. This qualifies you for
the Retirement Program’s early retirement provision resulting in an unreduced
monthly pension benefit at age 62. You may, but are not required to, begin
reduced payments as early as age 55. By qualifying for early retirement, your
benefit will be calculated under the Retirement Program’s early retirement
provisions rather than the reduction that would apply had you left employment
before qualifying for early retirement.
Eric, these benefits are being provided to you in appreciation of your
leadership and the effort to ensure a successful completion of the Health and
Nutrition divestiture to DuPont. These benefits will take effect upon the
completion of this divestiture. Please treat this letter and its terms as highly
confidential. Please acknowledge receipt and acceptance of this retention letter
by signing in the area indicated below and returning it to my attention April
10, 2017.
If you have any questions, or if I can offer further assistance, please let me
know.
Sincerely,
/s/ Kyle Matthews
Kyle Matthews
CC: Pierre Brondeau




My signature below represents acknowledgement and acceptance of this retention
letter as outlined above. I also acknowledge that this letter does not
constitute an employment contract nor provide a specific term of employment, and
that any employment relationship to be established is “at will” and as such can
be terminated at any time by me or FMC.


Accepted and Agreed:







--------------------------------------------------------------------------------





/s/ Eric Norris                        April 10, 2017            
Eric Norris                            Date





